DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/20 has been entered.
Response to Amendment
In the amendment dated 9/2/2020, the following has occurred: Claim 1 has been amended.
Claims 1-3, 5-7, 9-11, 13-19, and 21-23, and 25-26 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 9/2/2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 1-3, 5-7, and 25-26 are objected to because of the following informalities:  claim 1 recites “the separator and the electrode are bonded in a first bond area and the first portion of the separator…”  This appears to be a run-on sentence – a comma is needed between “a first bond area” and “and the first portion of the separator…”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claims 1-3, 5-7, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 200200160258.
As to Claim 1:
Lee discloses an electrode assembly (see “electrochemical cell… cathode 7, an anode 8… a separator layer 15…” [0044-0045], Fig. 1) comprising: 
a separator sheet folded in a zigzag shape (see “… folding outward said laminated full cells and said separator film [19]… in a Z-shape and wrapping the remaining separator film round an outer portion of the stacked full cell…”, [0018, 0023, 0027, 0043]); and
a unit cell having a structure in which an electrode and a separator are alternately stacked (see “… a layered construction of a cathode 7, an anode 8 and a separator layer 15 is cut into a regular shape… and then stacked as shown in Fig. 1…” [0045, 0049], Fig. 1, 2 – as shown in Figures 1 an d2, the separator layer 15 are stacked in between the cathode and the anode alternatively), 
the separator having a first portion extending beyond the edges of the electrodes (see “… separator layer 15…”, [0045], Fig. 2);

    PNG
    media_image1.png
    375
    634
    media_image1.png
    Greyscale

wherein the unit cell is repeatedly disposed between the separator sheet that is folded in a zigzag shape (see “… folding outward said laminated full cells and said separator film [19]… in a Z-shape and wrapping the remaining separator film round an outer portion of the stacked full cell…”, [0018, 0023, 0027, 0043]), and
wherein the separator and the electrode are bonded in a first bond area (see Fig 2 below – the first bond area is shown as the rectangular area where the cathode and anode are bonded to the separator layer 15),

    PNG
    media_image2.png
    192
    615
    media_image2.png
    Greyscale

the first portion of separator sheet and the separator are bonded to each other ([0046, 0048, 0051], Fig. 1, 2 – the separator film is bonded/welded to itself and the full cell including the separator).
Note that the separator sheet 19 and the whole cell is bonded to each other (see “… the electrodes and the separator films must be fixed to each other…”, [0045]; “… the finishing can use thermo-fusing besides taping.  That is, the separator film itself is fixed and bonded by heat-sealing which carry out bring a thermos-welding machine, a hot plate, or etc into contact with the separator film.”, [0048]; “… The polymer film 19 having the fuel cells placed thereon was passed through a roll laminator so that the full cells were bonded on and below the polymer film 19…”, [0072], Fig. 2 thus, while Figure 2 shows an exploded view of the separator film 19 and the electrode assembly 17, the end product would obvious show a securely/tightly bonded separator film 19 immediately adjacent to the electrode assembly 17).  In other words, the full cell including the separator would be bonded to each other.

    PNG
    media_image3.png
    331
    599
    media_image3.png
    Greyscale

Thus, even though Lee does not explicitly disclose that the separator film 19 is bonded to the first portion of the separator, it would have been obvious to a person skilled in the art before the filing date of the application to bonded the first portion of the separator to the separator film 19 of Lee as Lee teaches that the electrode and the separator film 19 should be fixed together and that allowing the whole cell to be bonded with the separator film 19 would allow a more secure and compact product.
As to Claim 2:
	Lee discloses the electrode and the separator, which are provided in the unit cell, are bonded to each other through lamination [0046, 0051, 0069, 0072].
As to Claim 3:
	Lee discloses the unit cell comprises:
a first unit cell in which a first first-type electrode, a first separator, a first second-type electrode, a second separator, and a second first-type electrode are sequentially stacked (see “electrochemical cell… cathode 7, an anode 8… a separator layer 15…” [0043-0045, 0049, 0051], Fig. 1, 2); and
a second unit cell in which a second second-type electrode, a third separator, a third first- electrode, a fourth separator, and a third second-type electrode are sequentially stacked (see “electrochemical cell… cathode 7, an anode 8… a separator layer 15…” [0043-0045, 0049, 0051], Fig. 1, 2),
wherein the first unit cell and the second unit cell are repeatedly disposed and alternately stacked between the separator sheet that is folded in the zigzag shape (see “electrochemical cell… cathode 7, an anode 8… a separator layer 15…” [0043-0045, 0049, 0051], Fig. 1, 2). 
As to Claim 5:
	Lee discloses the bonding comprises thermal bonding through heating (see “thermo-fusing… separator film… bonded by heat-sealing… thermos-welding…”, [0046, 0048, 0051]).
As to Claim 6:
	Lee discloses the separator sheet and the separator which is provided in the unit cell, are bonded to each other along a side surface of an electrode provided in the unit cell ([0046, 0048, 0051], Fig. 1, 2 – the separator film is bonded/welded to itself and the fuel cell including the separator along the side and the circumference as shown in Figure 2).
As to Claim 7:
Lee discloses the separator sheet and the unit are bonded to each other along a circumference of an electrode of the unit cell ([0046, 0048, 0051], Fig. 1, 2 – the separator film is bonded/welded to itself and the fuel cell including the separator along the side and the circumference as shown in Figure 2).
As to Claim 26:
	Lee discloses the separator and separator sheet are heated to bond (see “… laminating… a roll laminator of 100°C… bonded ton and below the polymer film 19…”, [0051, 0069, 0072], Fig. 2, 5, 6).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 200200160258, as applied to Claim 1 above, and further in view of Shinyashiki et al., US 20110244304 (hereinafter, Shinyashiki).
	Lee discloses that the electrode in the unit cell is sealed from the outside and the separator is bonded to the separator sheet [0051], but does not disclose that the separator is sealed to the separator sheet.
In the same field of endeavor, Shinyashiki also discloses a stack type battery having a zigzag separator 3 (Abstract, Fig. 5) similar to that of Lee.  Shinyashiki further discloses that the battery can be welded at position P11 or at the outer edge of the separator 3 as to bond/seal the separator to the outer edge of separator film and reliably prevent the contacting of the positive and negative electrode due to the misalignments of the stack layers ([0069], Fig. 5).

    PNG
    media_image4.png
    417
    427
    media_image4.png
    Greyscale

Thus, it would have been obvious to a person skilled in the art at the time of the invention to modify the battery of Lee as to weld/seal the separator and the separator film at the edge as taught by Shinyashiki as to reliably prevent the contacting of the positive and negative electrode due to the misalignments of the stack layers ([0069], Fig. 5).

Allowable Subject Matter
Claims 9-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the best prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The best prior arts are Lee (US 200200160258) and Shinyashiki (US 20110244304) as cited on the record.  Lee is relied on to teach an electrode assembly having a separator with a zigzag shape and a unit cell with a pair of side edges and a pair of end edges extending between the pair of side edges.  
    PNG
    media_image5.png
    647
    512
    media_image5.png
    Greyscale

	However, Lee does not disclose that the separator sheet and only a portion of the electrode assembly are bonded to each other, and wherein the portion extends between the pair of side edges and is spaced from the pair of end edges similarly as shown in instant Figure 9.  While Lee shows that the separator sheet and the electrode sheet are bonded, Lee suggests that the multiple portions of the electrode assembly or unit cell are bonded to the separator sheet.  Furthermore, Lee does not indicate that the portion extends between the pair of side edges and is spaced from the pair of end edges.

	For the reasons above, claims 9-11 are allowable.
Claims 9-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-19 and 21-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's arguments filed 9/2/2020 have been fully considered but they are not persuasive.	Applicant’s main contention to claim 1 is that Lee does not disclose or suggest “a first portion extending beyond the edges of the electrode, the separator and the electrode bonded in a first bond area and the first portion of the separator and at least a portion of the separator sheet bonded to each other in a second bond area”.  As noted above, Lee disclose “a first portion extending beyond the edges of the electrode”:

    PNG
    media_image3.png
    331
    599
    media_image3.png
    Greyscale

Regarding the second limitation “the separator and the electrode bonded in a first bond area and the first portion of the separator and at least a portion of the separator sheet bonded to each other in a second bond area”.  As noted above, the separator and the electrode are bonded in a first bond area as shown below:

    PNG
    media_image2.png
    192
    615
    media_image2.png
    Greyscale

Thus, a second bond area can be as indicated in the first portion area as shown.
Note that the separator sheet 19 and the whole cell is bonded to each other (see “… the electrodes and the separator films must be fixed to each other…”, [0045]; “… the finishing can use thermo-fusing besides taping.  That is, the separator film itself is fixed and bonded by heat-sealing which carry out bring a thermos-welding machine, a hot plate, or etc into contact with the separator film.”, [0048]; “… The polymer film 19 having the fuel cells placed thereon was passed through a roll laminator so that the full cells were bonded on and below the polymer film 19…”, [0072], Fig. 2 thus, while Figure 2 shows an exploded view of the separator film 19 and the electrode assembly 17, the end product would obvious show a securely/tightly bonded separator film 19 immediately adjacent to the electrode assembly 17).  In other words, the full cell including the separator would be bonded to each other.

    PNG
    media_image3.png
    331
    599
    media_image3.png
    Greyscale

Thus, even though Lee does not explicitly disclose that the separator film 19 is bonded to the first portion of the separator, it would have been obvious to a person skilled in the art before the filing date of the application to bonded the first portion of the separator to the separator film 19 of Lee as Lee teaches that the electrode and the separator film 19 should be fixed together and that allowing the whole cell to be bonded with the separator film 19 would allow a more secure and compact product.
For the reasons above, applicant's arguments have been fully considered but they are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723